DETAILED ACTION
Receipt is acknowledged of Applicant’s RCE and declaration, filed on 8 August 2022.
The objection to claim 26 cited in the previous Office action is withdrawn in view of the amendments to the claims.
The previous obviousness rejection is withdrawn in view of the declaration and persuasive arguments.  The following is a new ground of rejection. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*  *  *  *  *
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 August 2022 has been entered.
*  *  *  *  *
Response to Amendment
The declaration under 37 CFR 1.132 filed on 8 August 2022 is sufficient to overcome the rejection of claims 26, 27, 29-33, 35, 38-41 and 46 based upon under 35 U.S.C. 103 over US 20060147406 (“Yerby”).
*  *  *  *  *
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 27, 29-33, 35, 38-41 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140202485 (“Wang”) (see PTO-892) in view of US 4,772,427 (“Dawson”) (see IDS filed on 6 November 2018).
Wang teaches a personal care composition (see, e.g., abstract) that may take the form of a foam (see Example 8: [0067] – [0070]).  
Regarding claim 26, the composition comprises water (see [0005]). 
Regarding claims 26, 27, and 29, the composition may comprise a rheology modifier polymer (see [0017]).  Disclosed rheology modifier polymers include Aculyn 88™ at a concentration of 2% (see Table 5).
	Regarding claims 26, 30-33, 35, 38 and 46, the disclosed composition may comprise emulsifiers (alone or as a mixture) (see [0029]).  Disclosed emulsifiers include sodium laureth sulfate and cocoamidopropyl betaine (suggesting the cocoamidopropyl dimethyl amine oxide of claim 35).  Emulsifiers are disclosed at a concentration of 0.01-15% (see [0031]).
Regarding claim 26, foaming agents are disclosed (see [0037]).
Regarding claim 41, the disclosed composition may comprise a pH adjustor (see [0041]). 
	Wang explains that the disclosed composition is beneficial in that it has improved aesthetics, provides stability over time, and exhibits a reduced degree of thinning (see [0004]).  The disclosed composition also shows dense and stable foam (see [0067] and [0069]).
	Wang differs from the instant claims in that it does not disclose the particular foaming agent of claims 26 and 39.
	Dawson teaches a stable, post-foaming gel shower product (see, e.g., abstract)
	Regarding claims 26 and 39, a preferred foaming agent consists of a 2:1 blend of n-pentane and isobutane at a concentration of 10% (see col. 3, lines 64-66).
	Regarding claim 40, the pH of the disclosed composition is in the range of 5.0 to 9.5 (see col. 8, lines 37-38).   
Dawson explains that the disclosed composition is a stable and high-foaming post-foaming composition (see col. 3, lines 43-44).
Regarding the property recited in claim 26, Applicant’s composition, as claimed, contains the same components in the same configuration as the combined teachings of the cited prior art.  Properties are the same when the structure and composition are the same.  In re Fitzgerald, 205 USPQ 594.  
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to make the composition of claim 26 as taught by Wang in view of Dawson.  One of ordinary skill in the art at the time the invention was made would have been motivated to make such a composition because it results in a dense and stable foam, as explained by Wang (see above).
[Wingdings 2 font/0xF3]

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792. The examiner can normally be reached 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HASAN S AHMED/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        
HASAN S. AHMED
Primary Examiner
Art Unit 1615